This office action is in response to the amendments filed on 10/04/2021. Claims 1-3, 5-13, 16-18, 24-25 are currently pending in the application. 
Allowable Subject Matter
Claims 1-3, 5-13, 16-18, 24-25 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 11 and 16 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 11 16: “…applying at least one artificial intelligence algorithm to train the MARL model, and wherein the at least one artificial intelligence algorithm includes a MARL algorithm that applies multi- objective optimization to the plurality of devices in order to address device idle cycles while avoiding excessive device use based upon device wear constraints and while addressing environmental exposure constraints; collecting, from a plurality of device sensors, device sensor data Page 5PATENT Application Serial. No.: 16/568,016Atty. Docket. No.: P201900621US01associated with each of the plurality of devices; collecting, from a plurality of environmental sensors, environmental sensor data associated with each of the plurality of devices; analyzing, via the MARL model, the device sensor data in view of the environmental sensor data to determine a failure risk value for each of the plurality of devices; and responsive to the failure risk value for any device among the plurality of devices exceeding a predefined failure risk threshold, facilitating activation of the device for a designated duration of time.…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Wang teaches a method for detecting malware based on reinforcement learning model to detect whether a file is malicious or benign and to determine the best time to halt the file's execution in so detecting.




Kartal teaches a method for extending parallelized asynchronous reinforcement learning for training a neural network is described in various embodiments, through coordinated operation of plurality of hardware processors or threads such that each functions as a worker agent that is configured to simultaneously interact with a target computing environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114